PER CURIAM.
The former husband appeals a post-judgment order denying his claim for sums he contends were overpaid to the former wife after entry of the final judgment. We conclude that the husband is entitled to partial relief.
The final judgment of dissolution of marriage provided that the wife’s equitable distribution would include $50,000 from the husband’s retirement plan, by way of a Qualified Domestic Relations Order (“QDRO”). Since it was the wife’s decision to withdraw this amount from the QDRO, the wife should be responsible for taxes and penalties on the early withdrawal of that sum, rather than the husband.
The court allowed the husband to create a QDRO containing the $50,000 plus another $68,000 to serve as an appeal bond. This was security for the $50,000 QDRO already discussed plus another $68,000 the judgment required the husband to pay the wife in cash. When the husband’s appeal failed, both amounts were withdrawn from the QDRO to pay the husband’s obligations to the wife.
As already discussed, under the final judgment, it was the husband’s obligation to transfer to the wife $50,000 in a QDRO. It was the wife’s decision to make an early withdrawal of that amount and she should pay the taxes and penalties on that amount.
It was, however, the husband’s obligation to pay the wife the remaining $68,000 in cash. The trial court was entirely correct in ruling-that taxes and penalties for early withdrawal of the latter amount are the responsibility of the husband.
Affirmed in part, reversed in part, and remanded for further proceedings consistent herewith.
COPE and RAMIREZ, JJ., concur.